Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-7 are pending and rejected in the application. 

Claim Objection 
Claim 4 is objected to because of the following informalities:  
The limitation in claim 4 states “further to perform to to acquire third and fourth multi-dimensional data. Please correct by removing a “to”.  

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claims 1, 5, and 7 similarly recites a multi-dimensional data visualization device provided with a projective transform model including a plurality of nodes and a table, the plurality of nodes each holding a reference vector having a dimension identical to a dimension of input multi-dimensional data, the table storing information indicating a correspondence relation between each node and a coordinate in a projection target space, the multi-dimensional data visualization device comprising:  a processor; and a storage medium having computer program instructions stored thereon, when executed by the processor, perform to: acquire first and second multi-dimensional data for learning and extract characteristic amounts from the acquired first and second multi- dimensional data, respectively; update the reference vector of each node based on the extracted characteristic amounts of the first and second multi-dimensional data; and calculate, based on the characteristic amounts of the first and second multi-dimensional data, a distance between each pair of coordinates when the updated nodes are projected into the projection target space in accordance with the table and update the table so that the distance is equal to or larger than a threshold value. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “a device”, “a processor”, and “storage medium.” Thus, claims 1, 5, and 7 are not patentable eligible under 35 U.S.C. 101. 

For example, in the context of this claim, “a multi-dimensional data visualization device provided with a projective transform model including a plurality of nodes and a table, the plurality of nodes each holding a reference vector having a dimension identical to a dimension of input multi-dimensional data, the table storing information indicating a correspondence relation between each node and a coordinate in a projection target space” encompasses a person mentally thinking and writing on paper a projective transform modeling including a plurality of nodes and a table, the plurality of nodes each holding a reference vector having a dimension identical to a dimension of input multi-dimensional data, the table storing information indicating a correspondence relation between each node and a coordinate in a projection target space. Next, “acquire first and second multi-dimensional data for learning and extract characteristic amounts from the acquired first and second multi- dimensional data, respectively” encompasses a person mentally acquiring first and second multi-dimensional data for learning and extract characteristic amounts from the acquired first and second multi- dimensional data. In addition, “update the reference vector of each node based on the extracted characteristic amounts of the first and second multi-dimensional data” encompasses a person mentally thinking and writing on paper an update to the reference vector of each node based on the extracted characteristic amounts of the first and second multi-dimensional data. Next, “calculate, based on the characteristic amounts of the first and second multi-dimensional data, a distance between each pair of coordinates when the updated nodes are projected into the projection target space in accordance with the table and update the table so that the distance is equal to or larger than a threshold value” encompasses a person mentally thinking and writing on paper a calculation, based on the characteristic amounts of the first and second multi-dimensional data, of a distance between each pair of coordinates when the updated nodes are projected into the projection target space in accordance with the table and update the table so that the distance is equal to or larger than a threshold value. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

The judicial exception is not integrated into a practical application. Claims 1, 5, and 7 similarly recites no additional limitations other than “a device”, “a processor”, and “storage medium” implementing the limitations. The computer is recited at a high-level of generality (i.e., a multi-dimensional data visualization…etc., acquire first and second multi-dimensional…etc., update the reference vector of each node…etc., calculate, based on the characteristic amounts…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claims 1, 5, and 7 similarly recites “a device”, “a processor”, and “storage medium” implementing the limitations. The computer is recited at a high-level of generality (i.e., a multi-dimensional data visualization…etc., acquire first and second multi-dimensional…etc., update the reference vector of each node…etc., calculate, based on the characteristic amounts…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claims1, 5, and 7 are not patentable eligible under 35 USC 101. 

The limitation “wherein the projective transform model includes, as the table, a table storing information indicating a correspondence relation between each node and a coordinate in a space having a dimension lower than the dimension of the multi-dimensional data” of dependent claim 2 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 2 is not patent eligible under 35 USC 101. 

The limitation “wherein the projective transform model is established by applying a self-organizing map” of dependent claim 3 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 3 is not patent eligible under 35 USC 101. 

The limitation “wherein the computer program instructions further perform to acquire third and fourth multi-dimensional data as visualization targets and extract characteristic amounts from the acquired third and fourth multidimensional data, respectively; and input the extracted characteristic amounts of the third and fourth multi-dimensional data to the projective transform model after the nodes and the table are updated and generate and output display data for displaying a list of coordinates in the projection target space based on coordinates output from the projective transform model and corresponding to the third and fourth multi-dimensional data in the projection target space” of dependent claim 4 and 6 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 5. The judicial exception is not integrated into a practical application. The claims do not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 4 and 6  are not patent eligible under 35 USC 101. 

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. U.S. Patent Publication (2020/0075167; hereinafter: Srivastava) in view of Chu et al. Non Patent Publication (“A Real-Time EMG Pattern Recognition System Based on Linear-Nonlinear Feature Projection for a Multifunction Myoelectric Hand”, 2006; hereinafter: Chu) 

Claims 1, 5, and 7
As to claims 1, 5, and 7, Srivastava discloses a multi-dimensional data visualization device provided with a projective transform model including a plurality of nodes and a table (paragraph[106], “To be able to predict, the models were first trained on the training dataset…etc.”), the plurality of nodes each holding a reference vector having a dimension identical to a dimension of input multi-dimensional data (paragraph[0186], “FIG. 22 shows a 3-dimensional confusion matrix with the dimensions of predicted sleep quality (p), behaviour towards recommendation (b), and the resulting sleep quality (R). Predicted sleep quality can be good or poor…etc.”), the table storing information indicating a correspondence relation between each node and a coordinate in a projection target space (paragraph[0118], “This design of CNNs yields fewer parameters than its fully connected counterpart (MLP), and therefore generalizes well for target prediction tasks. For its best configuration, we used 25 hidden node…etc.”), the multi-dimensional data visualization device comprising (paragraph[0061], “Activity Time Series: The output from a wearable device includes the accelerometer movement, inclinometer movement, and any other sensor information the device contains, tracked over a continuous period of time. From the accelerometer output, counts are computed to represent the frequency and intensity of the raw acceleration in epochs. FIG. 2 graphs an activity time series, with time on the x-axis and counts per minute on the y-axis. Higher counts represent more intense movement…etc.”): 
a processor (Paragraph[0235], “Processing unit 12, also referred to as a processor, executes programs in system memory 14 and solid state memory 25 to perform the methods described above…etc.”); and 
a storage medium having computer program instructions stored thereon, when executed by the processor(paragraph[0237], “The computing device 10 may operate in a network environment utilizing connections to one or more remote computers, such as a remote computer 52. The remote computer 52 may be a server, a router, a peer device, or other common network node. Remote computer 52 may include many or all of the features and elements described in relation to computing device 10, although only a memory storage device 54 has been illustrated in FIG. 29…etc.”)

Srivastava does not appear to explicitly disclose perform to: 
acquire first and second multi-dimensional data for learning and extract characteristic amounts from the acquired first and second multi- dimensional data, respectively; 
update the reference vector of each node based on the extracted characteristic amounts of the first and second multi-dimensional data; and 
calculate, based on the characteristic amounts of the first and second multi-dimensional data, a distance between each pair of coordinates when the updated nodes are projected into the projection target space in accordance with the table and update the table so that the distance is equal to or larger than a threshold value.

However, Chu discloses acquire first and second multi-dimensional data for learning and extract characteristic amounts from the acquired first and second multi- dimensional data, respectively (page 2233 of PDF, “In this paper, we recognize nine kinds of hand motion from four channel EMG signals on the forearm using the proposed feature projection method, and control a virtual hand using the recognized results. We first extract a feature vector by wavelet packet transform (see Fig. 1). The dimension of the wavelet packet feature is then reduced by PCA. Subsequently, SOFM transforms PCA outputs into a node of the lattice to build the clusters of feature sets. Finally, a multilayer perceptron (MLP) is used as the classifier to recognize the hand motions…etc.”, the reference describes inputting four EMG signals and converting them into dimensions.); 
update the reference vector of each node based on the extracted characteristic amounts of the first and second multi-dimensional data (page 2234 of PDF, “n. In the learning procedure of the SOFM, the synaptic weight vectors are adjusted based on their similarity to the input feature and the topological neighborhood of the winning neuron. To train feature vectors within the same class to cluster, the weight vectors for the SOFM are initialized from the set of input features in a random manner, and all features in each class are fairly selected in the sampling process…Adjust the synaptic weight vectors of all neutrons by using the update formula…etc.”); and 
calculate, based on the characteristic amounts of the first and second multi-dimensional data, a distance between each pair of coordinates when the updated nodes are projected into the projection target space in accordance with the table and update the table so that the distance is equal to or larger than a threshold value (page 2234, “Find the best-matching (winning) neuron at time step by using the minimum-distance Euclidean criterion… the pattern recognition procedure, the SOFM finds the winning neuron with the best similarity between its weight vector and the input feature. Then, the 2-D coordinates of the winning neuron are the components of the feature vector...etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Srivastava with the teachings of Chu to create a feature projection which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Srivastava with the teachings of Chu to display a real-time electromyograph pattern recognition for the control of a multifunction myoelectric hand from four channel EMG signals (Chu: Abstract).

Claim 3
As to claim 3, the combination of Srivastava and Chu discloses all the elements in claim 1, as noted above, and Chu further disclose wherein the projective transform model is established by applying a self-organizing map (page 2234-2235, “Finally, an MLP is used as the classifier. The number of hidden layers is two, and each hidden layer has nine neurons. We determined the network structure by trial and error. The selection criterion is based on the convergence of learning error. Using the cascaded architecture of PCA and SOFM as shown in Fig. 1, a feature vector of each channel with high dimensionality is mapped into a node in a 2-D lattice…etc.”) 

Claims 4 and 6
As to claims 4 and 6, the combination of Srivastava and Chu discloses all the elements in claim 1, as noted above, and Chu further disclose wherein the computer program instructions further perform to to acquire third and fourth multi-dimensional data as visualization targets and extract characteristic amounts from the acquired third and fourth multi- dimensional data, respectively (page 2233 of PDF, “In this paper, we recognize nine kinds of hand motion from four channel EMG signals on the forearm using the proposed feature projection method, and control a virtual hand using the recognized results. We first extract a feature vector by wavelet packet transform (see Fig. 1). The dimension of the wavelet packet feature is then reduced by PCA. Subsequently, SOFM transforms PCA outputs into a node of the lattice to build the clusters of feature sets. Finally, a multilayer perceptron (MLP) is used as the classifier to recognize the hand motions…etc.”, the reference describes inputting four EMG signals and converting them into dimensions.); and 
input the extracted characteristic amounts of the third and fourth multi-dimensional data to the projective transform model after the nodes and the table are updated and generate and output display data for displaying a list of coordinates in the projection target space based on coordinates output from the projective transform model and corresponding to the third and fourth multi-dimensional data in the projection target space (pages 2234-2235, “Finally, an MLP is used as the classifier. The number of hidden layers is two, and each hidden layer has nine neurons. We determined the network structure by trial and error. The selection criterion is based on the convergence of learning error. Using the cascaded architecture of PCA and SOFM as shown in Fig. 1, a feature vector of each channel with high dimensionality is mapped into a node in a 2-D lattice. Consequently, the input layer of the MLP is constructed from the eight outputs of the SOFM for four channels, and its output layer has nine neurons for the nine hand motions to be recognized. We select the maximum output of the MLP as the recognized motion…etc.”)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. U.S. Patent Publication (2020/0075167; hereinafter: Srivastava) in view of Chu et al. Non Patent Publication (“A Real-Time EMG Pattern Recognition System Based on Linear-Nonlinear Feature Projection for a Multifunction Myoelectric Hand”, 2006; hereinafter: Chu) and further in view of Hazra et al. U.S. Patent Publication (2022/0011855; hereinafter: Hazra)

Claim 2
As to claim 2, the combination of Srivastava and Chu discloses all the elements in claim 1, as noted above, but does not appear to explicitly disclose wherein the projective transform model includes, as the table, a table storing information indicating a correspondence relation between each node and a coordinate in a space having a dimension lower than the dimension of the multi-dimensional data. 

However, Hazra discloses wherein the projective transform model includes, as the table, a table storing information indicating a correspondence relation between each node and a coordinate in a space having a dimension lower than the dimension of the multi-dimensional data (paragraph[0208]-paragraph[0210], “The IMU input “I” is used to define the coordinate reference frame translational and rotational accelerations, which sets up the inertial reaction (inertial relief) forces used in a mathematical finite element model comprised of the entire system hardware, human body anatomical features, as well as the entire interface between the human body and the system. An example of the mathematical system of equations used to construct the finite element representation is given…etc.”). 












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        May 31, 2022